DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The cancelation of claims 1-20 and the addition of claims 21-39, as filed on December 2, 2021, are acknowledged. 
Applicant’s arguments with respect to newly submitted claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Election/Restrictions
Newly submitted claims 34-39 directed to an invention that is independent or distinct from the originally elected invention for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-33, drawn to a composition, classified in CPC C09D191/00.
s 34-39, drawn to an article, classified in CPC A44C17/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the specific composition of Invention I is only part of components of Invention II.  The determination of patentability of Invention II requires limitations related to specific shape and material of the article that are independent from Invention I.  The subcombination (Invention I) has separate utility such as using as a hairspray which is different from the combination (Invention II).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/groups or electronic resources, or employing different search queries); and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally elected invention (Invention I, composition), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumer (US20100069601).

Regarding claim 22, Baumer discloses wherein the one or more glycerides comprises: triglycerides comprising tri-glycerol esters, wherein the esters independently comprise one or more fatty acids (fatty acid triglycerides, paragraph 0087).
Regarding claim 23, Baumer discloses wherein the one or more glycerides comprise vegetable oils (paragraph 0087).
Regarding claim 24, Baumer discloses wherein the vegetable oils comprises grape seed oil (paragraph 0087).
Regarding claim 25, Baumer discloses the composition further comprising a fragrance comprising lavender (paragraph 0116).

Regarding claim 27, Baumer discloses wherein: the phospholipids comprises phosphatidylcholine (Lecithin, paragraph 0093).
Regarding claim 28, Baumer discloses wherein the carrier further comprising: glycerine (glycerin, paragraph 0086).
Regarding claims 29-31, Baumer discloses the composition further comprising: a propellant comprising carbon dioxide, wherein the composition is adapted to be sprayed (paragraphs 0166 and 0182). Baumer is silent about the composition is sprayed onto a piece of jewelry.  However, it is noted that claims 29-31 are drawn to composition claims and the recitation of "onto a piece of jewelry" is considered as intended use of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".
Regarding claims 32-33, it is noted that claims 32-23 are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JIONG-PING LU/
Primary Examiner, Art Unit 1713